DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group (I), claims 1-4 and species Formula (3a) in the reply filed on 06/13/2022 is acknowledged.
Claims 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Specification
The disclosure is objected to because of the following informalities: 
On page7, line 1-2, of the specification, formulas (4a) to (4f) are unclear and blurry.
On page 30, line 1, of the specification, formula (11l) and (11r) are unclear and blurry.

Appropriate correction is required.

Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities:  
Claim 1 recites in line 12 “,,” which is a typographical error.  
Claims 3 and 4 do not have periods.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16/076,260 (hereinafter App. No. ‘260). 
Claims 1-4 of the present application are taught by claim 11 of App. No. 16/076,260, which teaches a compound having the formula 
    PNG
    media_image1.png
    198
    551
    media_image1.png
    Greyscale
 . (See claim 11), which teaches formula (1a), (2a) and (3a) of claims 1-3 of the present application. Claim 4 is read upon because Formula (1b) is an optional component of a Markush group.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 teaches each and every component and reads upon them in an anticipatory fashion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-256293 A to Yamada et al. (hereinafter Yamada).
Regarding claims 1-4, Yamada teaches the compound formula 
    PNG
    media_image2.png
    173
    520
    media_image2.png
    Greyscale
, (para 22), wherein Z is a benzene ring, k=0, n=0, m=1, R2 is an alkoxycarbonyl,  R4-R6 is -OR7, where R7 is a hydrocarbon group, (para 17-19), X1 is an amide group, X2 is an alkylene group, X3 and X4 are direct bonds or alkylene groups (para 22-25) which meets the claimed formula (1a). The above R2 as alkoxycarbonyl include C1-4 alkoxycarbonyl groups such as methoxycarbonyl (para 48), which meets the claimed R2-CO- portion of formula (1a) wherein R2 is a C1 carbon. The above R4-R6 are C1-4 alkoxysilyl groups (para 58), which meets the claimed (R1O)4-Si- portion wherein R1 is C1-5. The above X1 as an amide group meets the claimed -NH-CO- portion of claimed formula (1a). The above X2 alkylene include a 1,3-propylene group (para 64), which meets the claimed a=2. The above Z as benzene meets the claimed tetravalent C6 for X1 and X2. The above formula also meets claimed formula (2a) cited in claim 2, wherein n=0, and the dotted line is a non-bond. The above also meets the claimed formula (3a).
Claim 4 is met by the above formula of Yamada because the claimed formula (1b) is an optional component of claim 1, which is taught by Yamada above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766